 

DATED                                         3 JANUARY 2014

 

MONROE STAFFING SERVICES LLC

 

and

 

MATTHEW BRIAND

  

 



 

EMPLOYMENT AGREEMENT

  

 



 

 

 

 

THIS AGREEMENT IS DATED                                3 JANUARY 2014

 

PARTIES:

 

(1)Monroe Staffing Services LLC, a Delaware limited liability company, whose
principal office is located at 35 Corporate Drive, Trumbull, CT 06611 (the
"Employer"); and

 

(2)Matthew Briand of 45 Cutlers Farm Road, Monroe, CT 06468 ("you" or
“Executive”)

 

RECITALS

 

WHEREAS, Executive was an employee of, and had an employment agreement with, the
Employer, which is an indirect wholly-owned subsidiary of Staffing 360 Solutions
Limited (f/k/a Initio International Holdings Limited), a United Kingdom Company
(the “Company”);

 

WHEREAS, the Company was acquired by Parent (as defined below) pursuant to the
Purchase Agreement (as defined below) and the Company changed its name to
“Staffing Solutions 360 Limited”;

 

WHEREAS, the Employer is engaged in the business of providing staffing services
and Executive is knowledgeable and experienced in the staffing services
business;

 

WHEREAS, in connection with the Transaction (as defined below), the parties wish
to replace the existing employment agreement and enter into a new employment
agreement pursuant to which Executive shall be employed by the Employer.

 

NOW, THEREFORE, in consideration of mutual covenants and agreements set forth
herein, and for other good and valuable consideration, the parties hereto hereby
agree as follows:

 

AGREED TERMS:

 

1.Definitions

 

1.1In this agreement (this “Agreement”) , the following terms have the following
meanings:

 

the "Board" means the board of directors of the Parent or any committee of the
board of directors duly appointed by it;

 

“Disability” means your material inability, in the reasonable opinion of the
Board, to render your agreed upon full-time services to the Employer due to
physical and/or mental infirmity, with or without a reasonable accommodation,
for a period of ninety (90) consecutive days; or an aggregate period of time
exceeding ninety (90) days in any consecutive twelve (12) month period

 

the "Effective Date" means the date on which the Closing (as defined in the
Purchase Agreement) of the Transaction occurs;

 

"Employment" means your employment under this Agreement;

 

"Group" means the Employer, the Company, Parent and any subsidiary or parent of
the Employer, the Company or Parent;

 

"Parent" means Staffing 360 Solutions, Inc., a Nevada corporation;

 

1

 

 

“Purchase Agreement” means the Share Purchase Agreement, dated as of October 30,
2013 (as amended on 10 December 2013), by and among, Parent and the shareholders
of the Company.

 

“Transaction” means the transactions contemplated by the Purchase Agreement,
including the sale and purchase of the Shares.

 

Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Purchase Agreement.

 

2.Appointment and term

 

2.1You will be employed as Chief Executive Officer of the Employer as well as
Chief Executive Officer for Parent. As such, you shall be responsible for
implementing business plans and budgets adopted from time to time by the
respective boards of the Parent and Company and you shall have such other
responsibilities and duties consistent with your position as may be assigned you
by the Parent Board and the Chairman of the Parent. You will report to the Board
and to the Chairman of the Parent.

 

2.2The term of this Agreement (the “Term”) will commence on the Effective Date
and will, subject to the terms of this Agreement, continue for an initial period
until the fifth anniversary of the Effective Date. After that date, the contract
shall automatically renew for one year periods on each subsequent anniversary of
the Effective Date. The Term may be terminated earlier by either party giving to
the other not less than 12 months' advance notice in writing provided always
that the Employer may not serve such notice until on or after the fourth
anniversary of the Effective Date.

 

2.3Your previous employment with the Employer from July 1, 2001 shall count as
part of your continuous employment with the Employer for all seniority or
benefit eligibility purposes.

 

3.Duties

 

3.1During the Employment you will:

 

3.1.1abide by your statutory, fiduciary and common law duties to the Employer;

 

3.1.2comply with the limited liability company operating agreement of the
Employer (as amended from time to time);

 

3.1.3devote the whole of your working time, attention and abilities to the
business of the Employer and the other members of the Group as set forth herein;
and

 

3.1.4adhere to all securities laws, rules and regulations, as presented under
the Securities Act of 1933, as amended (the “33 Act”) or the Securities Exchange
Act of 1934, as amended (the “34 Act”), that an executive officer of a public
reporting company is typically required to comply with.

 

3.2In addition, you further agree to accept election and to serve during all or
any part of the Term as a director of Parent without any compensation therefor
other than that specified in this Agreement. Parent shall use its best efforts
to cause you to be elected as a director during the Term and shall include you
in the slate for election as a director at every stockholders meeting during the
Term at which your term as a director would otherwise expire.

 

2

 

 

4.Hours and place of work

 

4.1Your normal place of work is 35 Corporate Drive, Trumbull, CT 06611; provided
that the Employer may move your normal place of work to anywhere within 50 miles
of Monroe, CT.

 

4.2You agree to travel as and when required for the proper performance of your
duties. However, you will not be required to work outside your normal place of
work for any continuous period of more than one month.

 

5.Remuneration

 

5.1You will be paid a salary at the rate of $300,000 per annum, which will
accrue from day to day commencing on the Effective Date and shall be payable
payable in accordance with the customary payroll practices of the Employer.

 

5.2Your base salary shall be increased (but shall not be decreased) at each
anniversary of the Effective Date by the increase in the Consumer Price Index
for All Urban Consumers (CPI-U) for the Northeast Region for all items over the
prior year of the Term, as determined by the United States Department of Labor
Bureau of Labor Statistics.

 

5.3You will be eligible to receive a bonus and other incentive payments
calculated in accordance with Schedule 1 hereto.

 

6.Expenses

 

The Employer, the Company or Parent will reimburse all reasonable expenses
wholly, properly and necessarily incurred by you in the performance of your
duties under this Agreement, subject to production of such receipts or other
appropriate evidence as the Employer may require. In lieu of any other
automobile expense reimbursement, Executive shall receive a monthly automobile
expense payment in accordance with the policies currently in place with the
Employer.

 

7.VACATION

 

7.1You will be entitled to no less than 35 days' paid vacation in each calendar
year, together with the usual bank and other public holidays. In the respective
calendar years in which the Term commences or terminates, your vacation
entitlement will be calculated on a pro rata basis for each complete month of
service during the relevant year.

 

7.2Vacation can only be taken with the advance approval of the Employer (which
approval shall be given by the Board and shall not be unreasonably withheld).
You may carry forward unused vacation days from one calendar year to the next
succeeding calendar year. You are not entitled to receive any payment in respect
of any unused vacation days except on termination of Employment.

 

8.Sick DAYS

 

8.1Provided you comply with the sickness absence procedures below (or such
additional or alternative procedures as the Employer shall notify from time to
time), you will continue to receive your full salary and contractual benefits
during any absence from work due to illness or injury for an aggregate of up to
60 working days in any period of 12 months. Such payments will be inclusive of
any statutory sick pay that may be due and the Employer may deduct from such
payments the amount of any social security or other benefits that you may be
entitled to receive.

 

3

 

 

9.other benefits

 

9.1You shall be entitled to participate in all Employer, Company and Parent
health, disability and life insurance benefits now in effect or subsequently
provided to other senior executives of the Employer, the Company or Parent
generally, to the extent you are eligible. Notwithstanding the foregoing, in
lieu of participation in any other Employer, Company or Parent sponsored
disability and life insurance plans, the Employer shall reimburse you for
monthly (i) disability insurance premiums paid by you up to $5,000 annually
during the Term and (ii) life insurance premiums paid by you up to $15,000
annually during the Term for a life insurance policy on your life naming a
beneficiary designated by you. In addition to the foregoing, Employer (or the
Company or Parent) shall maintain a life insurance policy on your life during
the Term in the amount of $1,000,000 naming a beneficiary designated by you.
Further, Employer (or the Company or Parent) shall obtain or shall continue in
force full family medical coverage and comprehensive major medical and
hospitalization coverage, including dental and vision coverage, for you and your
dependents, with terms reasonably satisfactory to you, which policy Employer (or
the Company or Parent) shall keep in effect at its sole cost through the Term
and any extension or renewal.

 

10.Other interests

 

10.1You shall not, without the prior written consent of the Parent, at any time
during the Term of the Employment and for a period of twelve (12) months after
Termination of Employment: (a) accept employment with, or render services of a
business, professional or commercial nature to, any person or entity other than
the Employer, the Company or Parent (excluding equity interests you may own in
such other entity, provided that such equity is not provided to you as direct
compensation for such services); (b) engage in, own or provide financial or
other assistance to any person, venture or activity which is competitive with
the Employer, the Company or Parent, whether directly or indirectly, alone or
with any other person as a principal, agent, shareholder, participant, partner,
promoter, director, officer, manager, employee, consultant, sales representative
or otherwise; or (c) engage in any venture or business activity which interferes
with your performance of your duties or which is competitive with the business
of the Employer, the Company or Parent. You shall make full and prompt
disclosure to the Employer and Parent of any business opportunity of which you
become aware and which relates to the business of the Employer, the Company or
Parent, its respective subsidiaries, affiliates or parent; provided, however,
that the provisions of this paragraph shall not apply to ownership of up to
three percent (3%) of the securities of a publicly owned entity.

 

11.Termination

 

11.1The Employer may terminate the Employment at any time with immediate effect
without notice if you:

 

11.1.1are guilty of gross negligence, wilful misconduct or commit any material
or (after formal written warning) repeated or continued breach of your
obligations to the Employer;

 

11.1.2are guilty of any serious fraud or dishonesty or act in a manner which
brings the Employer or any member of the Group into disrepute;

 

4

 

 

11.1.3are convicted of any criminal offense (other than a motoring offence for
which a non-custodial penalty is imposed) or any offense under any regulation or
legislation relating to insider trading.

 

11.1.4in the event of your Death or Disability.

 

11.2If the Employment is terminated for any reason set in clause 11.1 above, the
Employer (or Parent) shall pay you any earned but unpaid base salary, any unpaid
Bonus, any unpaid Profit Appreciation Participation, any accrued but unpaid
vested benefits up to the date of such termination and any accrued but unpaid
paid time off (including accrued but unused vacation) up to the date of such
termination (collectively, “Accrued Compensation and Benefits”). If the
Employment terminates as a result of your death or Disability, no compensation
or payments will be made other than the Accrued Compensation and Benefits to
your estate, beneficiary or other legal representative, to include unpaid base
salary, unpaid bonus, accrued/unused vacation, and unreimbursed business
expenses, within 10 business days following death or Disability. Full vesting,
as of the date of death or Disability, for all unvested benefits, shares and
options shall apply.

 

11.3The Employment may be terminated by you upon your election by written notice
to the Board to terminate employment by reason of a material breach by the
Employer, the Company or Parent of any material obligation under this Agreement
and the failure of the Employer, the Company or Parent to cure such breach, if
capable of cure, within thirty (30) days of receipt of written notice from you.

 

11.4If the Employment is terminated for any reason other than the reasons set
out in clause 11.1, the Employer (or Parent, as applicable) shall pay you the
Accrued Compensation and Benefits and, in addition, the following shall occur
(collectively, the “Severance Payments”):

 

11.4.1an amount equal to the base salary that would be payable for the following
twelve (12) months shall be paid in one lump sum within thirty (30) business
days of the termination of the Employment;

 

11.4.2all unvested stock options and/or restricted securities awarded to you by
the Employer, the Company or Parent shall become immediately exercisable or
non-forfeitable, as the case may be;

 

11.4.3the Employer, the Company or Parent will continue to maintain you as a
participant in its health insurance plan for a period of twelve (12) months
following termination to the extent permitted by such plan and applicable law.
If such participation is not permitted, the Employer’s, the Company’s and
Parent’s sole responsibility shall be to reimburse you for the cost of COBRA
benefits for such twelve (12) month period;

 

11.4.4any Bonus that would have been earned by you payable for the following
twelve (12) months, shall be calculated based on actual financial results of the
Employer, the Company or Parent, and shall be paid, in accordance with Schedule
1; and

 

11.4.5any Profit Appreciation Participation that would have been earned by you
payable for the following twelve (12) months, shall be calculated based on
actual financial results of the Employer, the Company or Parent, and shall be
paid, in accordance with Schedule 1.

 

5

 

 

11.5If, during the Employment, you cease to be a director of Parent (other than
due to voluntary resignation by you), the Employment may be terminated by you
and you will be entitled to the Severance Payments.

 

12.INDEMNIFICATION AND INSURANCE

 

12.1The Employer, the Company and Parent shall defend, indemnify, and hold you
harmless to the full extent permitted by law against any and all costs,
expenses, or liability asserted against or incurred by you in connection with
the defense, any settlement, or any judgment awarded in any action, suit, or
proceeding in which you are made a party by reason of your Corporate Status.
Without limiting the foregoing, the Employer, the Company or Parent shall
advance all Expenses incurred by you or on your behalf in connection with any
proceeding by reason of your Corporate Status within thirty (30) days after the
receipt by the Employer of a statement or statements from you requesting such
advance or advances from time to time, whether prior to or after final
disposition of such proceeding. Such statement or statements shall reasonably
evidence the Expenses incurred by you and shall include or be preceded or
accompanied by a written undertaking by you or on your behalf to repay any
Expenses advanced if it shall ultimately be determined that you are not entitled
to be indemnified against such Expenses. Such right of indemnification is not
deemed exclusive of any right to which you may be entitled under the applicable
law. The Employer, the Company and/or Parent shall purchase and maintain
insurance that protects you against any liability asserted against or incurred
by you in your capacity as or arising out of your status as an officer, employee
or director, in such amounts as is customary for similarly situated officers of
public companies.

 

12.2“Expenses” for purposes of clause 12.1 shall include all reasonable
attorneys’ fees, retainers, court costs, transcript costs, fees of experts,
witness fees, travel expenses, duplicating costs, printing and binding costs,
telephone charges, postage, delivery service fees and all other disbursements or
expenses of the types customarily incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, participating, or
being or preparing to be a witness in a proceeding, or responding to, or
objecting to, a request to provide discovery in any proceeding. Expenses also
shall include Expenses incurred in connection with any appeal resulting from any
proceeding and any federal, state, local or foreign taxes imposed on you as a
result of the actual or deemed receipt of any payments under this Agreement,
including without limitation the premium, security for, and other costs relating
to any cost bond, supersede as bond, or other appeal bond or its equivalent.
Expenses, however, shall not include amounts paid in settlement by you or the
amount of judgments or fines against you.

 

12.3“Corporate Status” for purposes of clause 12.1 describes the status of a
person who is or was a director, officer, employee, agent or fiduciary of the
Employer, the Company Parent, any other member of the Group or of any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise that such person is or was serving at the express written request of
the Employer, the Company or Parent.

 

13.Notices

 

Any notice required to be given hereunder shall be in writing and sent by
prepaid, certified or registered mail, by prepaid nationally recognized courier
service or hand delivered as follows:

 

If to the Employer: Monroe Staffing Services, LLC   Attention: Mr B Flood

 

6

 

 

If to the Company or Parent: Staffing 360 Solutions, Inc.   641 Lexington Avenue
  Suite 1526   New York, New York 10022

 

If to Executive: Matthew Briand   45 Cutlers Farm Road   Monroe, CT 06468

 

or to such other address as any party may designate in writing. Notice shall be
effective the third business day after mailing or the date of receipt in the
case of delivery by courier service or hand delivery.

 

14.Former Agreements

 

14.1This Agreement contains the entire understanding between the parties and is
in substitution for any previous letters of appointment, agreements or
arrangements, whether written, oral or implied, relating to your employment or
engagement, which shall be deemed to have been terminated by mutual consent and
superseded as from the commencement of this Agreement.

 

14.2You hereby warrant and represent to the Employer that you will not, in
entering into this Agreement or carrying out your duties under this Agreement,
be in breach of any other terms of employment whether express or implied or any
other obligation binding upon you.

 

15.Construction

 

15.1The headings in this Agreement are inserted for convenience only and shall
not affect its construction.

 

15.2Any reference to a statutory provision shall be construed as a reference to
any statutory modification or re-enactment of such provision (whether before or
after the date of this Agreement) for the time being in force.

 

15.3The schedules to this Agreement, if any, form part of and are incorporated
into this Agreement.

 

15.4No modification, variation or amendment to this Agreement shall be effective
unless such modification, variation or amendment is in writing (not including
e-mail) and has been signed by or on behalf of both parties.

 

16.Counterparts

 

This agreement may be executed in any number of counterparts, each of which,
when executed, shall be an original, and all the counterparts together shall
constitute one and the same instrument.

 

17.GOVERNING Law

 

17.1Any claim or matter of whatever nature arising out of or relating to this
Agreement or its subject matter (including, but not limited to, non-contractual
disputes or claims) shall be governed by, and this Agreement shall be construed
in all respects in accordance with, the laws of the State of New York.

 

7

 

 

17.2Each party irrevocably agrees to submit to the exclusive jurisdiction of the
courts of the State of New York over any claim or matter arising out of or
relating to this Agreement or its subject matter (including, but not limited to,
non-contractual disputes or claims).

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, intending
the Agreement to become binding and effective as of the date and year first
written above.

 

  MONROE STAFFING SERVICES, LLC         By:       Brendan Flood     Chairman    
        Matthew Briand

 

Accepted and Agreed:

 

STAFFING 360 SOLUTIONS, INC.

 

By:  

 

STAFFING 360 SOLUTIONS LIMITED

 

By:  

 

8

 

 

Schedule 1– Bonus arrangements

 

The Employer agrees to pay you an annual bonus (the “Bonus”) up to fifty percent
(50%) of your annual base salary. The Bonus shall be calculated as follows:

 

1.1.A comparison will be made of the annual Adjusted EBITDA of the Group with
the previous year's Adjusted EBITDA of the Group;

 

1.2.If the Adjusted EBITDA in the current financial year matches the previous
year's Adjusted EBITDA, you will receive a Bonus payment of 25% of your then
current base salary;

 

1.3.For every 1% increase to the Adjusted EBITDA, you will received a further 1%
of base salary in your Bonus, up to a maximum of a further 25% of your then
current annual base salary; and

 

1.4.If the current financial year's Adjusted EBITDA is between 80% and 100% of
the previous financial year's Adjusted EBITDA, you will be entitled to a bonus
of 1.25% of your then current annual base salary for every 1% that the current
financial year's Adjusted EBITDA exceeds 80% of the previous financial years
Adjusted EBITDA (up to a maximum of 25% of base salary).

 

1.5.If the current financial year's Adjusted EBITDA is less than 80% of the
previous year's Adjusted EBITDA, you will not receive any Bonus.

 

The Bonus for each Employer financial year during the Term shall be paid in cash
within thirty days following Parent’s filing of its Annual Report on Form 10-K
with the Securities and Exchange Commission containing Parent’s and Employer’s
consolidated audited financial statements (“Form 10-K Filing”).

 

The Employer agrees to pay you an annual fee based on an increase from the
Group’s prior fiscal year’s Gross Profit (the “Gross Profit Appreciation
Participation”) calculated as follows:

 

3.1.Parent will calculate, on an annual basis, the difference between the Base
Amount (defined below) of the Group’s 2013 Gross Profit and any increase in the
subsequent year’s annual Gross Profit of the Group as determined by Parent’s
auditors in an amount greater than 120% of the Base Amount. Any amount of the
Group’s Gross Profit above the Base Amount is referred to as “Excess Gross
Profit”. The Gross Profit Appreciation Participation owed to you will be
calculated at 10% of the Excess Gross Profit, if any, for the applicable annual
period in an amount not to exceed $400,000 per year (of which you are entitled
to 37.5%);

 

3.2.the Gross Profit Appreciation Participation for each Parent fiscal year
during the Term shall be paid in cash within thirty days following Parent’s Form
10-K Filing.

 

Additional Bonus Payments: you shall be entitled to receive, in addition to all
other compensation, such bonus payments, if any, as the Board of Directors of
Parent or the Employer may specify in accordance with certain performance
criteria adopted by the Board of Directors of Parent within a reasonable time
after the commencement of each calendar year, taking into account the business
plan for such year.

 

Stock Incentives: you shall be entitled to participate in any and all stock
incentive programs offered to other senior executives of the Employer, the
Company or Parent;

 

9

 

 

In this Schedule, the following terms as defined below:

 

6.1."Adjusted EBITDA" means earnings before interest, income taxes,
depreciation, amortization, and also excludes business reorganization costs,
impairment of goodwill, and costs incurred outside of the normal course of
business or non-recurring costs, as consistently applied by the Group;

 

6.2."Base Amount" means the Initio Division Gross Profit for the twelve months
ending on 31 December 2013.

 

6.3."Initio Division Gross Profit" means Revenue less direct costs of services,
consisting of payroll, payroll taxes, insurance costs and reimbursable expenses,
calculated in a manner as consistently applied by the Group.

 

6.4."Group” has the meaning set forth in Section 1.1 of the Agreement;

 

6.5."Revenue" means revenue of the Group, determined as follows: (i) revenue for
temporary services (recognized at the time that the service is provided and
revenue is recorded on a time and materials basis); (ii) temporary contracting
revenue (recognized as gross when the company acts as principal in the
transaction and is at risk for collection); (iii) revenue that does not meet the
criteria for gross revenue reporting (reported on a net basis); (iv) revenue
generated when the company permanently places an individual with a client on a
contingent basis (recorded at the time of acceptance of employment); and (v)
revenue generated when the company places an individual with a client on a
retained basis (recorded ratably over the period the services are rendered), in
a manner as consistently applied by the Group.

 

10

 

